Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.    Applicants’ arguments and amendments filed on 12/17/2020, overcomes the rejections of record, however, the new grounds of rejection as set forth below are necessitated by applicants’ amendment and therefore, the following action is Final.


Status of the application
3.    	Claims 1, 5, 6 are pending in this application.
Claim 3 has been cancelled. 
Claims 1, 5, 6 have been rejected.

Claim Rejections - 35 USC § 103
4.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.    The factual enquiries set forth in Graham v. John Deere Co., 383 U.S.
1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S. C. 103(a) are summarized as follows:
a.    Determining the scope and contents of the prior art.
b.    Ascertaining the differences between the prior art and the claims at issue.
c.    Resolving the level of ordinary skill in the pertinent art.
d.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.    Claims 1, 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable
Over Mason et al. US 2014/0259895 in view of Drouillard et al. US 2010/0233321 in view of Miller et al. USPN 3796809 in view of Jobe et al. US2003/0170371 in view of Zoani-Schimberni et al. (EP 0 068556 Al) in view of Cavero et al. EP 0241400 in view of Kickle et al. USPN 4181747 in view of Schroeder et al. USPN 3908020 and further evidence given by NPL white salt and further evidence given by NPL mesh vs mm screen vs particle size and further evidence given by NPL bed dryer.

8.	Regarding claim 1, Mason et al. discloses a method for converting biomass material to pellets and biomass material can broadly include any plant material , organic biomass etc. ([0048], [0050]) and it may be reasonably grounded in a granule (dry) state ([0050], [0051], [0054])  for size reduction ([0056]) by adjusting the setting to a desired size ([0059]). Mason et al. also discloses that the system can receive varying composition and moisture content ([0010]).  Mason et al. also discloses that the drying step can be performed using steam drier as it is very efficient from heat transfer aspect ([0065]) followed by cooling to get cooled extruded pellet ([0087] and in claim 17 of Mason et al.). It is to be noted that bed dryer can be steam bed drier also as evidenced by NPL bed dryer. Therefore, Mason et al. meets the claim limitation of the steps including “steaming, extruding, drying steps’ to get final extruded product.
Manson et al. discloses the (i) blending step to reduce the size (ii) conditioning step (iii) extrusion and (iv) cooling step. 
Mason et al. discloses 
(a) High pressure steaming step during blending which is prior to pelletization ([0065])
(b)  Then after conditioning, pellet is formed by extrusion ([0074], [0078]).
(c)  Then the water is removed using vents present in the die head from the extruded product ([0086]).

(Additionally),  regarding “ drying after extrusion”, Jobe discloses the steps of drying after extrusion step, which will have, less than 10% moisture content (at least in Example 6 [0068]) to meet 4-12% humidity as claimed in claim 1.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to further modify Mason et al. to include the teaching of Jobe et al. to dry after extrusion step, which will have, less than 10% moisture content (at least in Example 6 [0068]) in order to have desired dried final product.
(d) Then the final product is cooled ([0087], [0088]).
Regarding the claim limitation of “cooling with cold air jets”, Rosenbaum et al. discloses that cold air jet can be used to cool, and it has an advantage to forcibly separate incompletely ground grain (col 2 lines 5-15). Even if Rosenbaum et al. does not disclose, in particular, the method step of cooling using “cold air jets”, after extrusion and drying step, however, Rosenbaum et al. has an implicit disclosure for the use and reason for using “cold air jet” for processing vegetable product.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to further modify Mason et al. to include the teaching of Rosenbaum et al. to perform cooling step with the auxiliary jets of cold air jets (Rosenbaum et al. col 2 lines 1 -14) in order to cool the final product after drying step and this method of cooling also separate incompletely sized small particles from 
According to MPEP 2143.01, Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) (discussing rationale underlying the motivation-suggestion-teaching test as a guard against using hindsight in an obviousness analysis).
Mason et al. in view of Jobe et al. are, however, silent about other components in the composition like
 (i)    “Corn straw” raw material treated with antifungal agent ammonium dipropionate to obtain harvested dry straw
(ii)    Pre-milling step to make 5-10 cm to obtain a pre-milled treated harvested dry straw.
 (iii) ammonium dipropionate treatment 
With respect to (i) and (ii), Drouillard et al. discloses that 3-50% straw is used from grain (s) (in claim 1 of Drouillard et al.), and grain is crushed by using rolling mill ([0013]) and it is milled in a way so that the length of the straw fiber is 1 -10 cm in the pellet ([0018]). Therefore, it encompasses 5-10 cm particle size to meet claim 1.	This step meets the claim limitation of Pre-milling step of claim 1.
Abbas et al. discloses the method of preparing animal feed ([0034]) by using corn straw which is made as harvested corn straw ([0027]) and dry form ([0011], [0033], [0044]) having 3 mm to 5 mm size ([0019]), which meets claim limitation of 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Manson et al. to include the teaching of Drouillard et al. to incorporate straw from grain(s) in order to provide straw as insoluble fiber source from corn which (corn) is an inexpensive energy source ([0006] even it is from “Background” section of Abbas et al., however, it is known motivation) and also reduced particle size provides the advantage of further processing steps which is ready for extrusion for the final feed product ([0012]) to make the desired fiber particle containing extruded feed product.
Cavero et al. discloses that ammonium di-propionate can be used as preservative for animal food preservation of animal foods (page 1 lines 1 -35).
One of ordinary skill in the art would have been motivated to further modify Manson et al. to include the teaching of Cavero et al. to treat “harvested dry straw” with ammonium dipropionate in order to preserve the original straw from fungal infection /or remove /clean fungal contamination of the original straw from grain (s) in order to process (pre-milling) the straw to make the animal food (Title and page 1).
Therefore, the amount of 3-50% by weight of corn straw as disclosed by Manson et al. in view of Drouillard et al. and Abbas et al. as discussed above meet claims 1,5,6. It is also to be noted that “milled treated harvested dry straw” is present in an amount 
Manson et al. is silent about other ingredients in combination with corn straw in the composition as claimed in claim 1.
Regarding the composition of the animal feed, Manson et al. is silent about other components like
(a)    Sugarcane, sorghum etc. and amounts as claimed in claims 1, 5, 6.
(b)    Sunflower or cottonseed bran
(c)    At least one of Molasses and/or white salt etc. and
(d)    Urea
With respect to (a), Drouillard et al. discloses straw in addition to grain, sorghum ([0009]).
It is to be noted that even if claims 1,5,6 recite “sugar cane or corn straw as claimed in claims 1,5,6, and even if “corn straw” was addressed above, however, in order to make clear presentation of the office action, examiner is distinguishing disclosed corn straw to read on “harvested milled treated corm straw” and using another prior art by Miller et al. USPN 3796809 to address separately sugar cane and its claimed amount as claimed in claims 1,5,6.
Therefore, Mason et al. in view of secondary prior arts are silent about the amount of milled sugarcane as claimed in claims 1, 5, 6.
Miller et al. discloses that chopped sugarcane tops can be added in an amount from 20-40 percent by weight into an animal ruminant livestock feed and chopped into 
It is to be noted that even if Miller et al. discloses the feed composition comprises primarily sugarcane pith and sugarcane tops with other components (at least in claim 3 and col 3 lines 53-55 of Miller et al.), however, one of ordinary skill in the art can include chopped sugarcane top into any animal feed composition in the disclosed amount in order to achieve the benefit of having a source of fiber (in claim 1, col 13 lines 55-60 of Miller et al.) in addition, additional nutrients (col 3 lines 58-60) in the feed composition.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify further Manson et al. by including the teaching of Miller et al. to chopped sugarcane tops can be added in an amount from 20-40 percent by weight into an animal ruminant livestock feed and chopped into smaller pieces to facilitate digestion by the ruminant (col 6 lines 3-10) in order to achieve the benefit of having a source of fiber (in claim 1 , col 13 lines 55-60 of Miller et al.) and additional nutrients (col 3 lines 58-60) in the feed composition.
Therefore, the combinations of prior art meet the amount of “Milled sugar cane 15-50% by weight as claimed in claims 1, 5, 6.
With respect to (b ), Jobe et al. discloses that the animal feed composition can include sunflower hull fiber ([0010], [0050]) in an amount of no more than 10% by weight ([0008] and claim 8 of Jobe et al.) as an additional fiber source. Kickle et al. discloses that the soybean hull fiber is from soy bran (Table 1). Therefore, it is understood from the disclosure by Kickle et al. that ‘hull fiber is contributed by bran fraction” and therefore, the sunflower hull fiber of Jobe et al. (in Jobe et al. [0010], 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Manson et al. by including the teaching of Jobe et al. discloses that the animal feed composition can include sunflower hull fiber ([0010], [0050])  hull fiber is bran as is taught by Kickle et al. that the soybean hull fiber is from soy bran (Table 1) which is helpful as a fiber source and is cost effective and is easily available as disclosed by Zoani-Schimberni et al. (at least in Abstract and page 2 last paragraph).
With respect to (c) and (d), Schroeder et al. discloses that the animal feed product includes corn 50% of the feed composition, urea, 0.75% by weight as the source of non -protein nitrogen (col 3 lines 32-34), salt, 0.15% by weight (in Ex 1).
It is known that salt is table salt sodium chloride and it is known as white salt which is pure and free from impurities is used as table salt and known as white salt as evidenced by NPL White salt (e.g. by evaporation impurities are removed Under “White salt production”, First two lines).
Therefore, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Manson et al. with the teaching of Schroeder et al. to include urea, 0.75% by weight as the source of non-protein 
Therefore, the combinations of prior arts meet the claim limitation of “preparing dry mixture” of claim 1, 5, 6 and which is further processed to make extruded animal food product having humidity between 4% and 12% as claimed in claims 1, 5, 6.
Regarding claim 6, in addition, Jobe et al. discloses such  extruded animal feed including fiber and animal feed can be feed for equines (at least in [0058], [0067]) to meet claim 6.

Response to arguments
9.	Applicants’ arguments and amendments have been considered. 
10.	Applicants have three main arguments:
(i) Jobe fails to address claim limitation of “preparing a dry mixture by mixing” which is further processed 
(ii) urea changes the chemical and physical characteristics of Jobe’s emulsion (iii) Cavero et al. is not on the same field of endeavor. These are addressed above.  These are discussed below.
Regarding (i), it is agreed. Therefore, a new ground of rejection is made using Mason et al. as primary prior art in this office action. However, Mason et al. was used as secondary prior art in the last office action. 
Mason et al., it is to be noted that Mason discloses a method for converting biomass material to pellets using extrusion method  and it may be reasonably grounded in a granule (dry) state ([0050], [0051], [0054])  for size reduction ([0056]) by adjusting 
Mason discloses biomass material can broadly include any plant material, organic biomass etc. ([0048], [0050]).
Therefore, respective secondary prior arts have been used to modify ‘biomass of plant material’ of Mason et al. to ‘prepare a dry mixture” having combinations of components, and therefore, it is  suitable as nutritionally enriched animal feed composition converted to extruded animal feed product.
However, Jobe et al. is used as secondary prior art for the respective claim limitations of “sunflower bran” and the moisture content of extruded feed product to meet “humidity of 4% to 12%”.  
Jobe et al. discloses that the animal feed composition can include sunflower hull fiber ([0010], [0050]) in an amount of no more than 10% by weight ([0008] and claim 8 of Jobe et al.) as an additional fiber source. Kickle et al. discloses that the soybean hull fiber is from soy bran (Table 1).
Regarding the arguments (ii) above, in relation to urea, addition that urea reacts with fatty acids causing complex formation (on page 5, bold lines) this argument is moot because Jobe et al. is not the primary prior art. 
Regarding the arguments (iii) in relation to the secondary prior art by  Cavero et al. who discloses antifungal agent (on page 5, remarks section bold lines containing 
The reason is Cavero et al. discloses that ammonium- di-propionate can be used as preservative for animal food preservation for animal consumption (emphasis) (page 1 lines 10-12) and used for animal foods (page 1 lines 1 -35). Therefore, it is proper prior art.
According to MPEP 2143.01, “Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) (discussing rationale underlying the motivation-suggestion-teaching test as a guard against using hindsight in an obviousness analysis).
	Therefore, as because Mason et al. is used as primary prior art due to the amendment of independent claim 1 with the claim limitation of “preparing a dry mixture by mixing”, the rejection is as final. 

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792      

/DONALD R SPAMER/Primary Examiner, Art Unit 1799